Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 7-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Falk et al. (Pub No. US 2020/0118822 A1, hereinafter Falk).
	A system for modifying wafer bow, the system comprising: 
a metrology module configured to measure wafer bow of a substrate and generate an initial wafer bow value that identifies a degree of first order wafer bowing of the substrate, the substrate having a working surface and a backside surface opposite to the working surface (see Fig. 6B, a “metrology module” utilized in which substrate bowing is measured along x and y axes and provided values, see ¶33; see Figs. 1A-1F, working surface shown on top of substrate and a backside surface);
a controller configured to receive the initial wafer bow value and identify a correction film recipe to change wafer bow of the substrate from an initial wafer bow to a modified wafer bow, the initial wafer bow resulting from one or more micro fabrication processing steps executed on the working surface of the substrate (see Fig. 1A-1F, 6B, initial wafer bow resulted from processing on surface of 100; “controller” provided to receive the initial wafer bow and producing a correction film configuration to a modified wafer bow, see ¶24, 33); and 
a backside deposition module having a substrate holder and substrate treatment components configured to deposit a correction film on the backside surface of the substrate according to the correction film recipe (see Fig. 1A-1F, 6B, deposition of backside surface to compensate stress, see ¶24, 33).

With regards to claim 2, Falk teaches the system of claim 1, wherein the correction film recipe identifies a thickness of material to be deposited on the backside surface of the substrate (see ¶24).

With regards to claim 5, Falk teaches the system of claim 1, wherein the correction film recipe specifying parameters of the correction film to be deposited on the backside surface of the substrate (see ¶24).

With regards to claim 7, Falk teaches the system of claim 1, wherein the modified wafer bow has a predetermined wafer bow value (see ¶24, 33).

With regards to claim 8, Falk teaches the system of claim 7, wherein the correction film physically modifies internal stresses on the substrate and causes the substrate to have the modified wafer bow with the predetermined wafer bow value (see ¶24, 33).

With regards to claim 9, Falk teaches the system of claim 1, wherein the initial wafer bow value represents a substrate having a convex shape of the working surface, and wherein a modified wafer bow value of the modified wafer bow represents a concave shape of the working surface (see Fig. 1A-1F, see ¶3, 21, with convexity value, the convexity value is neutralized by concavity value mathematically provided by stress compensation layer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falk as applied to claim 1 above, and further in view of Chang et al. (Pub No. US 2017/0162522 A1, hereinafter Chang).
With regards to claim 3, Falk is silent teaching the system of claim 1, wherein the correction film recipe identifies a type of material to be deposited on the backside surface of the substrate.
In the same field of endeavor, Chang teaches how the stress compensation layer can be adjusted to neutralize unwanted stresses by adjusting the composition (see ¶31).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to recognize that composition can be adjusted to neutralize unwanted stresses in a device as taught by Chang. 
	
With regards to claim 4, Falk is silent teaching the system of claim 1, wherein the correction film recipe identifies a deposition temperature of material to be deposited on the backside surface of the substrate.
In the same field of endeavor, Chang teaches how the stress compensation layer can be adjusted to neutralize unwanted stresses by adjusting the temperature (see ¶31).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to recognize that temperature can be adjusted to neutralize unwanted stresses in a device as taught by Chang. 

Claim(s) 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falk as applied to claim 1 above, and further in view of Zhou et al. (Pub No. US 2020/0201027 A1, hereinafter Zhou).
With regards to claim 6, Falk is silent teaching the system of claim 1, wherein the correction film recipe identifies a stack of at least two films to be deposited.
In the same field of endeavor, Zhou teaches how the thickness of the stress compensation layer is adjustable by tailoring the number of cycles to produce the proper configuration of the layer (see ¶49).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to control the number of cycles of deposition to form a specific thickness which in turn provides a specific configuration required to neutralize stress as taught by Zhou.

With regards to claim 10, Falk is silent teaching the system of claim 1, wherein the correction film recipe identifies a number of atomic layer deposition cycles to execute using the backside deposition module.
In the same field of endeavor, Zhou teaches how the thickness of the stress compensation layer is adjustable by tailoring the number of cycles to produce the proper configuration of the layer (see ¶49).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to control the number of cycles of deposition to form a specific thickness which in turn provides a specific configuration required to neutralize stress as taught by Zhou.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falk.
With regards to claim 18, Falk teaches a semiconductor device, comprising: 
one or more devices on a working surface of a substrate, and a correction layer on a backside surface of the substrate, the backside surface opposite to the working surface, the correction layer physically modifying internal stresses on the substrate (see Fig. 1A, ¶20, devices 104 with correction layer 112 modifying stresses).
	Falk, however, is specifically silent teaching the devices to be transistors.
	It would have been obvious to a person having ordinary skill in the art at the time of filing to recognize that semiconductor dies/chips are well-known to contain transistors for operation of the devices.
With regards to claim 19, Falk teaches the semiconductor device of claim 18, wherein the correction layer includes one or more tensile films, a positive bowing on the substrate increasing when a thickness of the one or more tensile films increases (see ¶24, tensile stress applied by stress compensation layer).

With regards to claim 20, Falk teaches the semiconductor device of claim 18, wherein the correction layer includes one or more compressive films, a negative bowing on the substrate increasing when a thickness of the one or more compressive films increases (see ¶24, compressive stresses applied by stress compensation layer).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML